DETAILED ACTION
Applicants’ arguments, filed 13 September 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-20, 22-23, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part (a) requires solid hydrophilic active agents with a minimum water-solubility of about at least 20 parts per about 100 parts of water. This limitation is understood to be indefinite for at least the following reasons.

Claim 1, part (a), requires the hydrophilic active agent particles to have a minimum water-solubility of about at least 20 parts per about 100 parts of water. However, some claims which depend upon claim 1 are drawn to particles made of compounds that are less water-soluble than what is required by the claim 1. For example, claim 5 recites that the “hydrophilic” active agent may be Vitamin E. Vitamin E has a solubility of 20.9 mg/L, or 20.9 micrograms per mL (of water), as of Dubbs et al. (Journal of Chemical Engineering Data, Vol. 43, 1998, pages 590-591), page 590, right column, bottom paragraph. Given a density of 1 g/mL for water, this is 20.9 micrograms of Vitamin E per gram of water. This is a solubility of 0.00002 parts of Vitamin E per 1 part of water, or about 0.002 parts of Vitamin E per 100 parts of water.
As such, given the fact that claims which depend from claim 1 recite particles comprising hydrophilic active agents that do not have the required solubility, it is unclear how the phrase “solid hydrophilic active agent particles with a minimum water-solubility of about at least 20 parts per about 100 parts of water” further limits the claim.

The examiner provides the following two suggestions as to how applicant may overcome this rejection. The suggestions are
First, applicant may consider amending part (a) of claim 1 to delete the word “hydrophilic” and to delete the newly added phrase “wherein at least about 20 parts by weight of the hydrophilic active agent particles are soluble in about 100 parts by weight of water”; or
Applicant may review claims 4-5 and 7-16, and cancel the active agents recited in these claim that are water-insoluble.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 9-12, 14-16, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2017/0172864 A1) in view of Feng et al. (US 2005/0036958 A1).
Evans et al. (hereafter referred to as Evans) is drawn to tooth whitening compositions, as of Evans, title and abstract. Said compositions may have the following elements, as of Evans, page 8, Table 3, reproduced below.

    PNG
    media_image1.png
    362
    465
    media_image1.png
    Greyscale

As to claim 1, the claim requires a semisolid. Evans teaches a viscous liquid or gel, as of paragraphs 0019 and 0068; this is understood to be a semisolid.
As to claim 1, the claim requires solid hydrophilic active agent particles. The PVP-peroxide in the above composition may be present as a polymer particulate, as of Evans, paragraphs 0023 and 0031. As such, these are understood to be solid particles. These particles include hydrogen peroxide, which is an active for tooth whitening.
Evans does not teach petrolatum in an amount of 60% or greater.
Feng et al. (hereafter referred to as Feng) is drawn to compositions for dental bleaching, as of Feng, title and abstract. Said compositions comprise petrolatum, as of Feng, paragraphs 0012-0014. The amount of petrolatum may be up to 90%, as of Feng, paragraph 0016. Feng teaches embodiments comprising about 73% and about 83% petrolatum, as of Feng, page 4, right column.

It would have been prima facie obvious for one of ordinary skill in the art to have substituted the petrolatum of Feng in place of the dimethicone and mineral oil of Evans. Both Feng and Evans are drawn to hydrophobic dental compositions intended to be applied to the teeth, wherein water is not present and the ingredients found in the largest quantities are water-insoluble. Both the petrolatum of Feng and the dimethicone and mineral oil of Evans are hydrophobic ingredients used as the primary ingredient and/or solvent in a dental composition. As such, the skilled artisan would have been motivated to have substituted the petrolatum of Feng in place of the dimethicone and mineral oil to have predictably been a base ingredient in a dental composition with a reasonable expectation of success.  Simple substitution of one known element (e.g. petrolatum, as of Feng) in place of another (dimethicone/mineral oil, as of Evans) to obtain predictable results (formation of a dental composition) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 3, PVP-hydrogen peroxide appears to have a solubility of over 40 parts per 100 weight parts of water. Evidence for this is provided as of the instant specification on page 78, Table 1. Additionally, Feng teaches urea peroxide as of Example 4, and this has a solubility of 80 parts per 100 parts of water, as of the instant specification on page 78, Table 1. Something which is old (e.g. PVP-peroxide or urea peroxide) does not become patentable upon the discovery of a new property (that said PVP-peroxide or urea peroxide has a specific solubility value), and this property need not have been discovered at the time of the invention. See MPEP 2112(I & II). 

As to claim 9, Evans teaches essential oils such as menthol in paragraph 0061.
As to claim 10, Evans teaches stannous fluoride as an anticaries agent in paragraph 0065.
As to claim 11, Evans teaches desensitizing agents in paragraph 0059.
As to claim 12, Evans teaches ibuprofen, flurbiprofen, aspirin, and indomethacine in paragraph 0065.
As to claims 14-15, Evans teaches polyvinyl pyrrolidone complexed with hydrogen peroxide, as of the examples reproduced above from Table 3.
As to claim 16, Evans is silent as to whether the composition swells at least 50% upon contact with water. Nevertheless, once a reference teaching a product appearing to be substantially identical to the claimed invention is made the basis of a rejection, and the examiner presents evidence or rationale tending to show inherency, the burden of production shifts to the application. See MPEP 2112(V). In this case, the composition of Evans appears to be substantially identical to the claimed invention with the exception of the issue of swelling, upon which Evans is silent. However, the instant specification discloses the following on page 16 lines 12-17, relevant text reproduced below.

In general, active releasing agents or peroxide releasing agents are hydrophilic water-soluble or water-swellable polymers or hydrophilic liquids that may provide hydration channels in the composition allowing 

As such, the skilled artisan would have understood that peroxide releasing agents are water-swellable. As best understood by the examiner, the PVP-hydrogen peroxide of Evans would have been a peroxide releasing agent. As such, there would have been a reasonable expectation that the PVP-hydrogen peroxide composition of Evans would have been water-swellable in the manner required by the instant claims even if this property was not recognized by Evans. 
As to claims 22, the claims require a specific bleaching efficacy. The instant specification discloses the following in regard to bleaching efficacy, as of page 12, lines 8-18 of the instant specification, relevant text reproduced below.

    PNG
    media_image2.png
    156
    644
    media_image2.png
    Greyscale

The examiner notes that Evans is silent as to “bleaching efficacy.” Nevertheless, Evans does teach an adhesive composition, as of at least paragraph 0042 of Evans. In view of the adhesive properties of the composition of Evans, the skilled artisan would have expected that this composition would have had the required bleaching efficacy even if this bleaching efficacy was not explicitly taught by Evans. Something which is old (e.g. the composition of Evans, which is adhesive and a combination of a bleaching agent with a hydrophobic phase) does not become patentable upon the discovery of a 
As to claim 23, the rationale provided by the examiner regard to claim 22 is also understood to be applicable to claim 23. The skilled artisan would have expected that the presence of adhesive in the composition of Evans would have improved bleaching efficacy as compared with the hydrophilic bleaching agent particles by themselves due to increased ability of the bleaching agent to adhere to teeth.


Claims 1, 3-4, 7-12, 14-15, 17, 22-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1).
Robbins et al. (hereafter referred to as Robbins) is drawn to anhydrous tooth whitening compositions, as of Robbins, title and abstract.
As to part (a) of claim 1, Robbins teaches various peroxides that can act as whitening agents, as or Robbins, page 12 and the top few lines of page 13, paragraphs 00052-00055. Such peroxides include PVP-H2O2, peroxide salts of alkali metals and alkaline earth metals such as lithium peroxide, sodium peroxide, magnesium peroxide, and calcium peroxide, as well as carbamide peroxide and urea peroxide, as well as other peroxide ingredients. As best understood by the examiner, the above-mentioned peroxides would have been solid at room temperature as well as hydrophilic.


    PNG
    media_image3.png
    443
    1097
    media_image3.png
    Greyscale

Additionally, in the above-reproduced embodiment, the skilled artisan would have understood that PVP (polyvinyl pyrrolidone) and hydrogen peroxide combine to form polyvinyl pyrrolidone complexed with hydrogen peroxide, which would have been expected to have been a solid particle. As such, the embodiment described in the above-reproduced table is understood to anticipate the instant claims.
For the purposes of this rejection, the examiner understands that Robbins fails to teach 60% petrolatum.
Feng et al. (hereafter referred to as Feng) is drawn to compositions for dental bleaching, as of Feng, title and abstract. Said compositions comprise petrolatum, as of Feng, paragraphs 0012-0014. The amount of petrolatum may be up to 90%, as of Feng, paragraph 0016. Feng teaches embodiments comprising about 73% and about 83% petrolatum, as of Feng, page 4, right column.

It would have been prima facie obvious for one of ordinary skill in the art to have substituted the petrolatum of Feng in place of the dimethicone of Robbins. Both Feng and Robbins are drawn to hydrophobic dental compositions intended to be applied to the teeth, wherein water is not present and the ingredients found in the largest quantities are water-insoluble. Both the petrolatum of Feng and the dimethicone of Robbins are hydrophobic ingredients used as the primary ingredient and/or solvent in a dental composition. As such, the skilled artisan would have been motivated to have substituted the petrolatum of Feng in place of the dimethicone to have predictably been a base ingredient in a dental composition with a reasonable expectation of success.  Simple substitution of one known element (e.g. petrolatum, as of Feng) in place of another (dimethicone, as of Robbins) to obtain predictable results (formation of a dental composition) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to the requirement of claim 1 that the composition be semisolid, Robbins teaches a gel, as of Robbins, page 18, paragraph 00075; the teaching of a gel is understood to refer to the composition of the above-reproduced table.
As to claim 1, even if, purely en arguendo, the combination of PVP and H2O2 in the above example did not produce a solid bleaching agent, Robbins teaches solid bleaching agents elsewhere in the broad disclosure of the reference, as of page 12 and the top few lines of page 13, paragraphs 00052-00055. Together these would provide a composition as claimed instantly. 

As to claim 4, Robbins teaches additional agents such as anti-caries agents, as of Robbins, page 14, paragraph 00060.
As to claim 7, Robbins teaches polyphosphate as anti-calculus agent, as of Robbins, page 15, paragraph 00064.
As to claim 8, Robbins teaches antimicrobial agents such as chlorhexidine, as of Robbins, page 14, paragraph 00063.
As to claim 9, Robbins teaches menthol, as of page 14, paragraph 00061.
As to claim 10, Robbins teaches xylitol on page 14, paragraph 00062.
As to claim 11, Robbins teaches desensitizing agent on page 4, paragraph 00023.
As to claim 12, Robbins teaches various anti-inflammatory agents such as ibuprofen, as of Robbins, page 15, paragraph 00064.
2O2, as of pages 12-13, paragraphs 00054-00055. This is understood to read on the required hydrogen peroxide adduct that is polyvinyl pyrrolidone complex with hydrogen peroxide. Robbins also teaches urea peroxide on page 12, paragraph 00053.
As to claim 17, urea and PVP-H2O2 are hydrophilic agents which are insoluble in a hydrophobic phase. Additionally, the hydrophobic phase of Robbins comprises ingredients such as mineral oil which are insoluble in water.
As to claims 22, the claims require a specific bleaching efficacy. The instant specification discloses the following in regard to bleaching efficacy, as of page 12, lines 8-18 of the instant specification, relevant text reproduced below.

    PNG
    media_image2.png
    156
    644
    media_image2.png
    Greyscale

The examiner notes that Robbins is silent as to “bleaching efficacy.” Nevertheless, Robbins does teach an adhesive composition, as of Robbins, page 1, paragraph 0004, page 3, paragraph 00016, pages 8-9, paragraph 00039. In view of the adhesive properties of the composition of Robbins, the skilled artisan would have expected that this composition would have had the required bleaching efficacy even if this bleaching efficacy was not explicitly taught by Robbins. Something which is old (e.g. the composition of Robbins, which comprises an adhesive and a combination of a bleaching agent with a hydrophobic phase) does not become patentable upon the discovery of a new property (that the composition has a specific numerical value of a 
As to claim 23, the rationale provided by the examiner regard to claim 22 is also understood to be applicable to claim 23. The skilled artisan would have expected that the presence of adhesive in the composition of Robbins would have improved bleaching efficacy as compared with the hydrophilic bleaching agent particles by themselves due to increased ability of the bleaching agent to adhere to teeth.
As to claim 28, Robbins teaches a kit, as of page 16, paragraphs 00068-00069. Said kit comprises the composition of Robbins along with a device to apply the composition to teeth, such as a toothbrush. Said toothbrush is understood to read on the required delivery carrier.
As to claim 29, Robbins teaches an applicator, as of page 16, paragraph 00069.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Miller et al. (US 2007/0098650 A1).
Robbins is drawn to anhydrous compositions intended for administration to the teeth and/or oral cavity. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves.
Robbins does not teach ubiquinone or Vitamin E.
Miller et al. (hereafter referred to as Miller) is drawn to a dental formulation comprising ubiquinone, as of Miller, title and abstract. The composition of Miller also comprises Vitamin E and analogs thereof, as of Miller, paragraph 0055. Miller teaches that ubiquinone, also known as coenzyme Q10 and abbreviated as CoQ10, enhances the health of the gums, as of Miller, paragraph 0030. That ubiquinone and coenzyme Q10 are the same compound is taught as of paragraph 0010 of Miller.
Miller does not teach the required semisolid composition.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the ubiquinone of Miller with the composition of Robbins. Miller teaches that ubiquinone enhances the health of the gums. The composition of Robbins is to be used in the oral cavity and would thus contact the gums. As such, the skilled artisan would have been motivated to have included ubiquinone in the composition of Robbins in order to have predictably rendered the composition of Robbins capable of enhancing gum health with a reasonable expectation of success.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Quan et al. (US 2005/0137109 A1).
Robbins is drawn to anhydrous compositions intended for administration to the teeth and/or oral cavity. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves. Robbins teaches anti-inflammatory agents on page 4, paragraph 00023.
Robbins does not teach the required COX-2 inhibitor.
Quan et al. (hereafter referred to as Quan) is drawn to a composition for whitening teeth, as of Quan, title and abstract. Said composition includes valdecoxib, celecoxib, and rofecoxib as anti-inflammatory agents, as of Quan, paragraph 0145.
Quan differs from the claimed invention because the “particles” of Quan appear to have been made from liquid H2O2 solution and are not solid.
It would have been prima facie obvious for one of ordinary skill in the art to have used the valdecoxib, celecoxib, and rofecoxib of Quan as anti-inflammatory agents in the composition of Robbins. Robbins is drawn to a composition for bleaching or whitening teeth, and teaches the optional inclusion of an anti-inflammatory agent. As the valdecoxib, celecoxib, and rofecoxib of Quan are anti-inflammatory agents, the skilled artisan would have been motivated to have included the valdecoxib, celecoxib, and rofecoxib in the composition of Robbins to have predictably acted as anti-inflammatory agents with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (e.g. valdecoxib, celecoxib, and rofecoxib, as of Quan) for .  


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Longo Jr. et al. (US 2007/0202059 A1)
Robbins is drawn to anhydrous compositions intended for administration to the teeth and/or oral cavity. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves.
Robbins does not teach the swellability required by instant claim 16.
Longo Jr. et al. (hereafter referred to as Longo) is drawn to a tooth whitening composition, as of Longo, title and abstract. The composition of Longo comprises a complex of PVP/hydrogen peroxide that swells rapidly in the presence of water, as of Longo, paragraph 0034. The PVP and other thickening agents of Longo are useful because they prevents the peroxide from reaching the soft tissue near the tooth, where they may cause damage, and cause a more sustained release, as of Longo, paragraph 0032.
Longo does not teach an oil phase.
It would have been prima facie obvious for one of ordinary skill in the art to have used the swellable form of PVP-H2O2, as of Longo, in the composition of Robbins. Longo is drawn to PVP-H2O2 for whitening teeth, but teaches a swellable form that appears to have sustained release and less interaction with the soft tissue surrounding 2O2. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have included swellable PVP-H2O2, as of Longo, in order to have predictably whitened teeth in a manner that tissue surrounding the teeth was spared and release occurred slowly with a reasonable expectation of success.
As to claim 16, the claim requires swelling at least 50% upon contact with water. Longo does not appear to teach a numerical amount by which the composition of Longo swells when in contact with water. Nevertheless, the skilled artisan would have been motivated to have optimized the PVP-H2O2 to have achieved the required swelling. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of PVP-H2O2 that is swellable and used for tooth whitening is taught by Longo. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable range of the amount by which said PVP-H2O2 swells by routine experimentation.


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Rajaiah et al. (US 2014/0100303 A1).
Robbins is drawn to a dental composition with made from hydrophobic phase comprising various anticaries ingredients. Feng is drawn to petrolatum. See the 
Robbins does not teach a cone penetration consistency value.
Rajaiah et al. (hereafter referred to as Rajaiah) is drawn to a dental adhesive composition, as of Rajaiah, title and abstract. Rajaiah teaches that the composition includes petrolatum, as of Rajaiah, at least paragraphs 0092-0094. Rajaiah teaches using petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099.
Rajaiah does not teach anticaries agents in the form of particles.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the composition and/or hydrophobic phase and/or the petrolatum of the composition of Robbins to have had the cone penetration consistency value of between 180 and 254. Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043, but is silent to the cone penetration consistency value. Rajaiah teaches that a cone penetration consistency value of 180 to 245 is suitable for formulating dental compositions. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have had a cone penetration consistency value of between 180 and 245 in order to have been predictably useful for dental applications with a reasonable expectation of success.
As to claims 18-19, Rajaiah teaches a cone penetration consistency value range, though it is not entirely clear whether this range is for the composition as a whole, the hydrophobic phase by itself, or petrolatum by itself. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Robbins is drawn to a dental composition with made from hydrophobic phase comprising various anticaries ingredients. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves. The examiner notes that Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043.
Robbins does not teach the required drop melting point.

Medeiros does not teach an anticaries agent in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Robbins to have had a drop melting point in the range of between 38°C and 60°C. Robbins teaches a composition comprising petrolatum; however, Robbins is silent as to the drop melting point of said composition. Medeiros teaches that a composition comprising petrolatum and having a drop melting point of between 38°C and 60°C is suitable for oral or dental use. As such, the skilled artisan would have been motivated to have modified the composition of Robbins to have had a drop melting point in the range taught by Medeiros for predictable use in dentistry with a reasonable expectation of success.


Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Feng et al. (US 2005/0036958 A1), the combination further in view of Montgomery et al. (US Patent 6,343,933).
Robbins is drawn to an anhydrous tooth whitening composition. Feng is drawn to petrolatum. See the rejection above over Robbins in view of Feng by themselves. Robbins teaches a kit, as of page 16, paragraphs 00068-00069. Said kit comprises the 
Robbins does not teach an electromagnetic radiation source.
Montgomery et al. (hereafter referred to as Nathoo after the second inventor) teaches light-activated tooth whitening, in which a tooth whitening composition is combined with actinic light, as of Nathoo, title and abstract. Nathoo teaches a device for emitting said light, as of Nathoo, figure 1, reproduced below.

    PNG
    media_image4.png
    630
    567
    media_image4.png
    Greyscale

Nathoo teaches light with an intensity of 175 mW/cm2, as of Nathoo, column 16 lines 20-25. Nathoo teaches that the light has the following wavelengths, as of Nathoo, figure 4A, reproduced below.

    PNG
    media_image5.png
    500
    711
    media_image5.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have combined the tooth whitening agent of Robbins with the device of Nathoo in a kit. Nathoo teaches that a light source can be used in combination with a tooth whitening agent in order to improve tooth whitening, as of Nathoo, e.g. column 5 lines 35-40. Robbins teaches a composition for tooth whitening. As such, it would have been prima facie obvious for one of ordinary skill in the art to have combined the composition of Robbins with a photosensitizer and a device that produces electromagnetic radiation, as of Nathoo together in a kit; the skilled artisan would have been motivated to have done this in order to have predictably whitened teeth with a reasonable expectation of success.


Response to Arguments Regarding Obviousness Rejections
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 13 September 2021 (hereafter referred to as applicant’s response). These arguments will be addressed to the extent that they are applicable to the currently pending rejections.

Even if this statement is true, it is not persuasive. This is because claim 1 does not actually require a bleaching agent, let alone a specific amount of bleaching agent. Arguments regarding limitations that are not claimed are not persuasive. See MPEP 2145(VI).
Applicant then points to Table 3 of the instant specification, as of page 82 of the instant specification. This table is reproduced below.

    PNG
    media_image6.png
    376
    556
    media_image6.png
    Greyscale

The examiner takes the position that the above-reproduced table does appear to show that of urea peroxide and/or PVP peroxide with petrolatum, which are water soluble bleaching agents are more efficacious at bleaching teeth than the insoluble bleaching agent sodium percarbonate in petrolatum. In support of this position, the 
Nevertheless, applicant’s results are not commensurate in scope with the instant claims. This is at least because instant claim 1 does not actually require a tooth bleaching agent. This is in contrast to claim 1 of the ‘729 patent, which recites that the hydrophilic particles are bleaching agent particles. As such, applicant’s results do not appear to be commensurate in scope with the claimed invention. Unexpected results must be commensurate in scope with the claimed invention. See MPEP 716.02(d). This feature is not met here.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-5, 7-20, 22-23, and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.
Conflicting claim 1 is drawn to an oral composition agent comprising solid hydrophilic bleaching agent particles and a hydrophobic phase. Conflicting claim 21 recites a semi-solid dispersion.
The instant and conflicting claims differ at least because the conflicting claims require 60% hydrophobic phase, whereas the conflicting claims require only 50% hydrophobic phase. Nevertheless, the subject matter of the conflicting claims appears to be within the scope of that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.

Claims 1, 3-5, 7-20, 22-23, and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10, 12-13, 16-22, 25-28, and 30-31 of copending Application No. 16/842,800 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.
Copending claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase, wherein the hydrophobic phase is not a particular silicone.
The instant and copending claims differ because copending claims exclude a particular silicone as the hydrophobic phase, which is not excluded by the instant claims. Nevertheless, both the instant and copending claims recite petrolatum as a hydrophobic phase, as of instant claim 1 and copending claim 11. As such, there does not appear to be a difference in the hydrophobic phase between the instant and copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-5, 7-20, 22-23, and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-20, and 22-26 of copending Application No. 16/842,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase.
Copending claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic anticaries agent particles and a hydrophobic phase. Copending claim 12 recites hydrophilic bleaching agent particles.
The instant and copending claims differ because the copending claims exclude a particular silicone as hydrophobic phase, which is not excluded by the instant claims. Nevertheless the hydrophobic phase of the instant and copending claims appears to be petrolatum, as of instant claim 1 and copending claim 1. As such, the hydrophobic phase in the composition of the instant and copending claims is the same.
The instant and copending claims differ because the copending claims requires anticaries agent, which are not required by instant claim 1, though are required by later instant claims such as instant claim 4. Nevertheless, the subject matter of copending claim 1 is within the scope of that of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-5, 7-20, 22-23, and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5.
Copending claim 1 is drawn to a semisolid oral dispersion comprising a hydrophilic phase comprising bleaching agent particles and a hydrophobic phase comprising petrolatum. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 5.
The instant and copending claims differ because instant claim 1 requires at least 50% by weight of hydrophobic phase, which is not recited by copending claim 1. Nevertheless, copending claim 1 recites that the hydrophobic phase is the continuous phase. The skilled artisan would have understood that in a multi-phasic composition, the continuous phase is generally the majority of the composition and the discontinuous phase the minority of the composition. As such, the skilled artisan would have been motivated to have modified the composition of the copending claims such that at least 50% of the composition would have been hydrophobic phase (e.g. petrolatum) in order to have rendered the hydrophobic phase to have been the continuous phase with a reasonable expectation of success.


Claims 1, 3-5, 7-20, 22-23, and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5.
Copending claim 1 is drawn to a semisolid oral dispersion comprising a hydrophilic phase comprising solid bleaching agent particles and a hydrophobic phase comprising petrolatum. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 5.
The instant and copending claims differ because copending claim 1 requires a specific cone penetration consistency value, which is not recited by instant claim 1. As such, there is no case of provisional statutory double patenting. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-5, 7-20, 22-23, and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5.
Copending claim 1 is drawn to a composition comprising solid hydrophilic bleaching agent particles and a hydrophobic phase. The particles are be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide.
The instant and copending claims differ because the instant claims require at least 50% by weight of the dispersion to be hydrophobic phase, whereas the copending claims require at least 60% by weight of the dispersion to be hydrophobic phase. As such, there is no prima facie case of provisional statutory double patenting. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-5, 7-20, 22-23, and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a semisolid oral dispersion comprising hydrophilic bleaching agent particles and a hydrophobic phase. The particles may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of instant claim 5. Instant claim 11 recites petrolatum as a hydrophobic phase.
Copending claim 1 is drawn to a semisolid oral care dispersion comprising a hydrogen peroxide adduct and petrolatum as the hydrophobic phase. The hydrogen peroxide adduct may be urea peroxide or polyvinylpyrrolidone complexed with hydrogen peroxide, as of copending claim 2.
The instant and copending claims differ because copending claim 1 requires petrolatum as a hydrophobic phase, whereas instant claim 1 does not require petrolatum as a hydrophobic phase. Copending claim 1 also recites a cone penetration consistency value, which is not required by instant claim 1. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 13 September 2021, page 13, applicant argues that indication of allowable subject matter but for the non-statutory obviousness-type double patenting rejection, the Applicant will consider filing a terminal disclaimer if still deemed necessary. Applicant has not presented substantive arguments regarding the double patenting rejections. As such, the double patenting rejections have been maintained.


Additional Relevant Reference
As an additional relevant reference that has not previously been cited in the file record, but may be relevant for examination of the instant application, the examiner cites Tung (US 2008/0292565 A1). Tung is drawn to a non-aqueous oral care composition comprising particles of water-soluble particles of calcium, phosphate, and fluoride, as of Tung, title and abstract.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 13 September 2021 prompted the THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612